Case 2:19-mc-00031-GW-MRW Document 1 Filed 03/07/19 Page 1 of 3 Page ID #:1



   1 BOTTINI & BOTTINI, INC.
       Francis A. Bottini, Jr. (175783)
   2 fbottini@bottinilaw.com
       Albert Y. Chang (296065)
   3 achang@bottinilaw.com
       Yury A. Kolesnikov (271173)
   4 ykolesnikov@bottinilaw.com
       7817 Ivanhoe Avenue, Suite 102
   5 La Jolla, California 92037
       Telephone: (858) 914-2001
   6 Facsimile: (858) 914-2002

   7 Local Counsel for Plaintiff
       and Wolfram T. Worms
   8
       [Additional counsel listed on signature page.]
   9
  10                       UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12                               WESTERN DIVISION
  13 COUNTY OF COOK,                   )       Case No. ________________
  14                                   )
  15                         Plaintiff,)       Plaintiff’s Notice of Motion and
                                       )       Motion to Quash Subpoena Duces
  16
                    vs.                )       Tecum to Non-Party Investigator
  17                                   )       Wolfram T. Worms and for a
  18   WELLS FARGO & CO.,              )       Protective Order
  19
       WELLS FARGO FINANCIAL, INC., )
       and WELLS FARGO BANK, N.A., )           Date:      TBD
  20
                                       )       Time:      TBD
  21                      Defendants.)         Courtroom: TBD
  22                                   )       Judge:     TBD
  23

  24

  25

  26
  27

  28
Case 2:19-mc-00031-GW-MRW Document 1 Filed 03/07/19 Page 2 of 3 Page ID #:2



   1 TO ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

   2        PLEASE TAKE NOTICE that on a date and time to be determined by the
   3 Court, County of Cook, plaintiff in the underlying action pending in the

   4 United States District Court for the Northern District of Illinois (Case No. 14 C

   5 9548), will move, and hereby does move, this Court for entry of the following

   6 two orders under Rule 26(c) and Rule 45(d)(3) of the Federal Rules of Civil

   7 Procedure:

   8         an order quashing the subpoena to non-party Wolfram T. Worms
   9            issued by defendants Wells Fargo & Co. and Wells Fargo Bank, N.A.;
  10            and
  11         a protective order.
  12        Plaintiff is entitled to the relief sought because the discovery at issue in
  13 defendants’ subpoena is protected work product.

  14        This motion is made following the conference of counsel pursuant to
  15 L.R. 7-3, which took place on March 7, 2019.1

  16        In support of this motion, plaintiff submits the accompanying
  17 Memorandum of Points and Authorities, the accompanying Declaration of

  18 James M. Evangelista, with exhibits, the accompanying Declaration of

  19 Wolfram T. Worms, and relies on any argument or additional evidence the
  20 Court permits.

  21 ///

  22 ///

  23 ///

  24

  25
            1 Plaintiff notes that the pre-motion meet-and-confer requirements
     under L.R. 7-3 and L.R. 37-1 are inapplicable because this motion to quash a
  26 subpoena (a) is filed as an original proceeding under Rule 45(d)(3); and
     (b) arises from a separate civil action pending in the United States District
  27 Court for the Northern District of Illinois. See L.R. 45-1 (expressly excluding
     from compliance with L.R. 37 all “motions transferred to this district pursuant
  28 to [Rule] 45(f)”).

                                              1
Case 2:19-mc-00031-GW-MRW Document 1 Filed 03/07/19 Page 3 of 3 Page ID #:3



   1 Dated: March 7, 2019                     BOTTINI & BOTTINI, INC.
                                              Francis A. Bottini, Jr. (175783)
   2                                          Albert Y. Chang (296065)
                                              Yury A. Kolesnikov (271173)
   3
                                                     s/ Francis A. Bottini, Jr.
   4                                                  Francis A. Bottini, Jr.
   5                                          7817 Ivanhoe Avenue, Suite 102
                                              La Jolla, California 92037
   6                                          Telephone: (858) 914-2001
                                              Facsimile:     (858) 914-2002
   7
                                              Local Counsel for Plaintiff
   8                                          and Wolfram T. Worms
   9                                          EVANGELISTA WORLEY, LLC
                                              James M. Evangelista
  10                                          Jim@ewlawllc.com
                                              David J. Worley
  11                                          David@ewlawllc.com
                                              8100 A Roswell Road, Suite 100
  12                                          Atlanta, Georgia 30350
                                              Telephone: (404) 205-8400
  13                                          Facsimile:   (404) 205-8395
  14                                          Special Assistant State’s Attorneys
                                              for County of Cook and Counsel
  15                                          for Wolfram T. Worms
  16                                          MILBERG TADLER PHILLIPS
                                                 GROSSMAN LLP
  17                                          Sanford P. Dumain
                                              Sdumain@milberg.com
  18                                          Peggy J. Wedgworth
                                              pwedgworth@milberg.com
  19                                          Melissa R. Clark
                                              mclark@milberg.com
  20                                          Jennifer S. Czeisler
                                              jczeisler@milberg.com
  21                                          J. Birt Reynolds
                                              breynolds@milberg.com
  22                                          One Pennsylvania Plaza, Suite 1920
                                              New York, New York 10119
  23                                          Telephone: (212) 594-5300
                                              Facsimile:    (212) 868-1229
  24
                                              Additional Counsel for County of Cook
  25                                          and Wolfram T. Worms
  26
  27

  28

                                          2
